Citation Nr: 0105285	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied service connection for a low back 
disorder.  The veteran filed a timely notice of disagreement 
and his appeal has been perfected to the Board.


REMAND

Initially, the Board notes that there may be treatment 
records relevant to the veteran's claim at the Medical Center 
of Beaver County.  Although there is evidence that the RO 
attempted to obtain the treatment records and some records 
were received, the veteran indicated that more records were 
available from that facility.

The veteran contends that the origin of his low back disorder 
was a low back injury he sustained during an attack upon his 
ship (although there is no evidence of any complaints, 
treatment, or diagnosis of a low back disorder in service).  
There is evidence of record that the veteran currently 
suffers a low back disorder.  However, there is no medical 
opinion from any physician of record in this case that links 
the veteran's current low back disorder to an in-service low 
back injury, as the veteran stated, or any other in-service 
injury or disease.  Although the veteran stated his belief in 
the matter, as a layperson, the veteran is generally not 
competent to give a medical opinion concerning a current 
medical diagnosis of disability or its relation, if any, to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
However, since the veteran contends that his low back 
disorder was incurred in combat with the enemy, his 
statements may be used to substantiate service connection if 
there is satisfactory evidence that the veteran engaged in 
combat with the enemy and that such incurrence is consistent 
with the circumstances, conditions, or hardships of his 
service, even though there is no official record of such 
incurrence.  See 38 U.S.C.A. §  1154(b) (West 1991); 
38 C.F.R. § 3.305(c) (2000).

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that a VA examination is necessary when there 
is insufficient medical evidence to decide a claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Furthermore, VA must make reasonable 
efforts to obtain records (including private records) that 
the veteran sufficiently identifies, and must notify the 
veteran if unable to obtain the records sought.  Id.

As noted above, there are no medical opinions of record that 
support a relationship between the veteran's claimed low back 
disorder and any in-service injury or disease.  In addition, 
additional treatment records have been identified as being 
outstanding.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should confirm the request for 
and obtain a complete copy of the 
veteran's treatment records from the 
Medical Center of Beaver County.  If the 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.

2.  The RO should again contact the 
veteran and ask him to identify any 
sources of information which would tend 
to show complaints, findings, treatment, 
or diagnosis of a low back disorder, 
which have not been obtained to date, 
with special attention to sources of 
information during the period following 
his discharge from service in 1946 to 
1999.  These sources may include private 
medical records showing treatment of the 
claimed disability, employment physical 
examinations, fellow service personnel 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder.

3.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any diagnosed 
low back disorder.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should 
diagnose all low back pathology.  The 
physician should render an opinion, as to 
whether it is as least as likely as not 
that any current low back pathology is in 
any way related to the veteran's active 
military service or whether it is due to 
other causes.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a low back 
disorder, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant and the 
guidelines of 38 U.S.C.A. § 1154 (b) and 
Collette v. Brown.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

7.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims file is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


